Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-12-2007

Ogden Fire Co No 1 v. Upper Chichester Twp
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2297




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Ogden Fire Co No 1 v. Upper Chichester Twp" (2007). 2007 Decisions. Paper 311.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/311


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                     PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                    06-2297/07-1694

                         OGDEN FIRE COMPANY NO. 1;
                           SPRINT SPECTRUM, L.P.
                                  Appellees
                                      v.

   UPPER CHICHESTER TOWNSHIP; ZONING HEARING BOARD OF UPPER
                     CHICHESTER TOWNSHIP,
                               Appellants

                     Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                                    (05-cv-01031)
                        District Judge: Hon. John R. Padova

                                  Argued: May 21, 2007

                      Before: McKee, Ambro, Circuit Judges and
                              Ackerman,* District Judge

                          ORDER AMENDING OPINION

      IT IS HEREBY ORDERED that the Slip Opinion filed in this case on October

4, 2007, be amended as follows:

      On page 7, delete the sentence “With Sprint’s antennas on the top of the
      monopole would increase the total height of the tower to 133 feet” and
      replace it with the sentence “With Sprint’s antennas on the top of the
      monopole, the total height of the tower would be 133 feet.”


      *
        The Honorable Harold Ackerman, Senior District Judge of the United States
District Court for the District of New Jersey, sitting by designation.

                                           1
                              BY THE COURT


                              /s/ Theodore A. McKee
                               Circuit Judge

Dated: October 12, 2007




                          2